ORDER
PER CURIAM:
Mr. Justin W. Vickers appeals the summary judgment for the Missouri Board of Probation and Parole (the Board). He argues the Board incorrectly classified second-degree assault as a violent offense for purposes of parole eligibility. He further argues that the Board requires males to serve more time than females in violation of the Equal Protection Clause of the U.S. and Missouri Constitutions.
*682For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).